           Case 2:19-cv-00884-RAJ Document 43 Filed 05/26/20 Page 1 of 6




1                                                                The Honorable Richard A. Jones
     JAMES A. TUPPER (WSB #16873)
2    LYNNE M. COHEE (WSB #18496)
     Tupper Mack Wells PLLC
3    2025 First Avenue, Suite 1100
     Seattle, WA 98121
4    Phone: (206) 493-2300
     Fax: (206) 493-2310
5    tupper@tmw-law.com
     cohee@tmw-law.com
6    Attorneys for Defendant-Intervenors
     Northwest Pulp & Paper Association, American Forest
7    & Paper Association, Western Wood Preservers Institute,
     Treated Wood Council, and the Washington Farm Bureau
8
                                     UNITED STATES DISTRICT COURT
9                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
10   STATE OF WASHINGTON,                               Case No. 2:19-cv-00884-RAJ
                                            Plaintiff,
11
                                                        DECLARATION OF DOUGLAS P.
     and
12                                                      KRAPAS IN SUPPORT OF
                                                        DEFENDANT-INTERVENORS
     SAUK-SUIATTLE INDIAN TRIBE and
13                                                      ASSOCIATIONS’ RESPONSE TO
     QUINAULT INDIAN NATION                             WASHINGTON MOTION FOR
14                                                      SUMMARY JUDGMENT AND
                               Plaintiff-Intervenors,   CROSS-MOTION
15   v.                                                 NOTE ON MOTION CALENDAR:
16                                                      June 30, 2020
     UNITED STATES ENVIRONMENTAL
     PROTECTION AGENCY and ANDREW
17   WHEELER, Administrator, United States
     Environmental Protection Agency,
18
                                      Defendants,
19
     and
20
     NORTHWEST PULP & PAPER
21   ASSOCIATION, AMERICAN FOREST &
     PAPER ASSOCIATION, WESTERN WOOD
22   PRESERVERS INSTITUTE, TREATED
     WOOD COUNCIL, and WASHINGTON
23   FARM BUREAU,
24                         Defendant-Intervenors.
25

     KRAPAS DECLARATION IN SUPPORT OF
                                                                    Tupper Mack Wells PLLC
     DEFENDANT-INTERVENORS ASSOCIATIONS’
                                                                   2025 First Avenue, Suite 1100
     RESPONSE TO WASHINGTON MOTION FOR              1
                                                                       Seattle, Washington 98121
     SUMMARY JUDGMENT AND CROSS-MOTION
                                                            T EL 206.493.2300 F AX 206.493.2310
     Case No. 2:19-cv-00884-RAJ
          Case 2:19-cv-00884-RAJ Document 43 Filed 05/26/20 Page 2 of 6




1          Douglas P. Krapas, under penalty of perjury, states and declares as follows:

2          1.      I am the Environmental Manager for Inland Empire Paper Company (“Inland”).

3    This declaration is based on my personal knowledge except where indicated.

4          2.      Inland owns and operates a pulp and paper mill in Millwood, Washington that has

5    been in continuous operation since 1911 and currently employs 133 workers in its operations.

6    Inland is proud of its stewardship of the environment and commitment to best practices to meet

7    environmental standards and improve environmental quality including water quality in the

8    Spokane River.

9          3.      For water quality, Inland does this in part under the terms of its National Pollutant

10   Discharge Elimination System (“NDPES”) Permit issued by the Washington State Department

11   of Ecology (“Ecology”). The Permit became effective on November 1, 2011 and expired on

12   October 31, 2016. Inland timely applied for a renewal of the Permit in April 2016 and the

13   application was accepted by Ecology. Ecology has administratively extended the permit and it

14   remains in effect pending renewal.

15         4.      Polychlorinated Biphenyls (“PCBs”) present a unique problem for the Spokane

16   River. PCB concentrations in fish tissue samples taken from the river are among the highest in

17   the state of Washington, resulting in much of the river above Long Lake Dam to the Idaho state

18   line being listed as impaired for PCBs. Although Inland itself does not produce PCBs in its

19   manufacturing process, PCBs that are allowable under the Federal Toxic Substances Control

20   Act (“TSCA”) are present in the inks and dyes contained in the recycled paper stock received at

21   its facility. PCB levels allowed under TSCA are hundreds of millions or even billions of times

22   higher than water quality standards for the Spokane River. Inland has little control over PCBs

23   coming into its manufacturing process since it collects recycled paper products from numerous

24   sources over a distance as far as 1,500 miles from its location. Inland operates one of the few

25

     KRAPAS DECLARATION IN SUPPORT OF
                                                                          Tupper Mack Wells PLLC
     DEFENDANT-INTERVENORS ASSOCIATIONS’
                                                                         2025 First Avenue, Suite 1100
     RESPONSE TO WASHINGTON MOTION FOR                  2
                                                                             Seattle, Washington 98121
     SUMMARY JUDGMENT AND CROSS-MOTION
                                                                  T EL 206.493.2300 F AX 206.493.2310
     Case No. 2:19-cv-00884-RAJ
          Case 2:19-cv-00884-RAJ Document 43 Filed 05/26/20 Page 3 of 6




1    remaining pulp and paper mills in the state of Washington that produces recycled paper

2    products.

3          5.      In 2019 Inland installed a tertiary process water treatment system consisting of

4    microscopic membrane filters. This system represents the most advanced water quality

5    treatment system installed at any pulp and paper mill in North America. Inland selected this

6    technology based on 15 years of research and testing on the best available technologies to

7    reduce discharges of both nutrients and PCBs. This research included the evaluation of over 20

8    different cutting-edge technologies including the development of a system designed to use algae

9    to remove nutrients and PCBs from effluent. As a result of these research efforts, Inland

10   installed several full-scale water quality system improvements towards the goal of meeting

11   applicable water quality standards. Ecology has determined (and publicly stated) that the Inland

12   treatment systems constitute the best available control technologies to address PCBs.

13         6.      Inland is also a member of the Spokane River Regional Toxics Task Force (“Task

14   Force”) formed in 2012 as a requirement under the terms of Inland’s NPDES permit and the

15   NPDES permits issued to other dischargers on the river. Special Condition S7 of the Permit

16   requires that Inland participate in efforts to create the Task Force and participate in the functions

17   of the Task Force.

18         7.      The success of the Task Force can be seen in improved water quality in the

19   Spokane River. Ecology recently presented data that indicates total PCB concentrations

20   throughout the river are now below the Washington PCB criterion of 170 pg/L. This data was

21   presented by Ecology at meetings held on April 8 and 23, 2020 to provide information

22   regarding the Spokane River variance applications. Imbedded below is a true and correct copy

23   of Slide 19 from Ecology’s presentations available at:

24   https://fortress.wa.gov/ecy/ezshare/wq/standards/Workshop_Presentation.pdf

25

     KRAPAS DECLARATION IN SUPPORT OF
                                                                           Tupper Mack Wells PLLC
     DEFENDANT-INTERVENORS ASSOCIATIONS’
                                                                          2025 First Avenue, Suite 1100
     RESPONSE TO WASHINGTON MOTION FOR                   3
                                                                              Seattle, Washington 98121
     SUMMARY JUDGMENT AND CROSS-MOTION
                                                                   T EL 206.493.2300 F AX 206.493.2310
     Case No. 2:19-cv-00884-RAJ
          Case 2:19-cv-00884-RAJ Document 43 Filed 05/26/20 Page 4 of 6




1

2

3

4

5

6

7

8
9

10
11         8.      The May 10, 2019 EPA reconsideration and approval of the Washington state

12   human health water quality criteria, including the criterion for total PCBs, will continue to

13   support the ongoing work of Inland, the Task Force and others to address PCBs in the Spokane

14   River. This is not a small matter as Washington’s PCB criterion of 170 pg/L provides a

15   framework to address and continue current efforts to mitigate PCBs through improved water

16   quality treatment and the collaborative efforts of the Task Force. There is a reasonable

17   expectation that over time fish tissue concentrations of PCBs will decline as the river maintains

18   compliance with the water quality criterion.

19         9.      Conversely, the PCB criterion of 7 pg/L imposed by EPA in 2016 is not currently

20   achievable, as there are no available water quality treatment technologies capable of meeting

21   this standard. This conclusion is based on Inland’s extensive experience since 2004 in

22   researching and conducting pilot studies of various treatment technologies to address PCBs in

23   its effluent, and Ecology’s conclusions resulting from their research conducted for variance

24   applications. It is unlikely that Inland will ever be able to achieve 7 pg/L at the point of

25   discharge without substantial advances in treatment technology. There may be no clear path

     KRAPAS DECLARATION IN SUPPORT OF
                                                                           Tupper Mack Wells PLLC
     DEFENDANT-INTERVENORS ASSOCIATIONS’
                                                                          2025 First Avenue, Suite 1100
     RESPONSE TO WASHINGTON MOTION FOR                   4
                                                                              Seattle, Washington 98121
     SUMMARY JUDGMENT AND CROSS-MOTION
                                                                   T EL 206.493.2300 F AX 206.493.2310
     Case No. 2:19-cv-00884-RAJ
          Case 2:19-cv-00884-RAJ Document 43 Filed 05/26/20 Page 5 of 6




1    forward even with a variance if the river or any discharger are unable to meet the EPA standard

2    of 7 pg/L.

3           10.     The State of Washington is not prejudiced by the decision of EPA to reconsider

4    and approve Washington’s human health criteria as the Washington PCB criterion supports and

5    allows the work of permittees and the Task Force to continue in a constructive manner to

6    achieve lower PCB fish tissue concentrations.

7           11.     The State of Washington is also not prejudiced by the threat of litigation and

8    resulting uncertainty in whether the applicable PCB criterion is based on Ecology’s rule or the

9    now withdrawn EPA criterion. The PCB criterion would likely have been in litigation regardless

10   of the EPA action. Just as the state proceeded with implementation of the EPA promulgated

11   PCB criterion while a petition for reconsideration was pending before EPA, the state can

12   proceed with implementation while any legal challenge to the EPA action to approve the

13   Washington PCB criterion is pending. Inland is aware that variances are very controversial

14   among some environmental groups and Indian Tribes. It fully expects legal challenges to any

15   variance issued by Ecology and approved by EPA. The decision by EPA to reconsider and

16   approve Washington’s human health criteria does not change the declared opposition to

17   variances or the threat of litigation.

18          12.     The statements in Vince McGowan’s declaration that EPA approval of the

19   Washington PCB criterion creates uncertainty for the PCB variance process on the Spokane

20   River contradicts statements by Ecology representatives at public meetings related to the

21   variance applications held on November 14, 2019 and April 8 and 23, 2020. At these meetings

22   Ecology staff was clear that the May 10, 2019 decision to approve Washington’s PCB criterion

23   would not impact whether Ecology proceeded with developing variances. Ecology staff in

24   response to questions at the November public meeting indicated that variances would continue

25   to be developed because segments of the Spokane River are listed as impaired for PCBs based

     KRAPAS DECLARATION IN SUPPORT OF
                                                                          Tupper Mack Wells PLLC
     DEFENDANT-INTERVENORS ASSOCIATIONS’
                                                                         2025 First Avenue, Suite 1100
     RESPONSE TO WASHINGTON MOTION FOR                  5
                                                                             Seattle, Washington 98121
     SUMMARY JUDGMENT AND CROSS-MOTION
                                                                  T EL 206.493.2300 F AX 206.493.2310
     Case No. 2:19-cv-00884-RAJ
            Case 2:19-cv-00884-RAJ Document 43 Filed 05/26/20 Page 6 of 6




1     on fish tissue concentrations regardless of whether Washington’s PCB criterion became the

2     applicable water quality standard.

3             13.      A variance is just one regulatory tool available to Ecology to address PCB

4     contamination in the river. EPA approval of the Washington human health criteria does not

5     prejudice the ability of Ecology to consider the range of implementation tools available to

6     address PCBs, including variances. The Department of Ecology is not therefore prejudiced even

7     if it reconsiders whether to proceed with variances on the Spokane River. The interests of the

8     state should not be centered on one regulatory tool. It is more important for the state to pursue

9     the best implementation tools available to continue the success of existing permitting and

10    collaborative strategies to achieve water quality standards in the Spokane River.

11            14.      In contrast, the now withdrawn EPA promulgated PCB criterion of 7 pg/L would

12    have introduced uncertainty by setting a standard that is currently unachievable.

13            Dated at Spokane, Washington, this 26th day of May, 2020.

14

15
                                                Douglas P. Krapas
16                                              Environmental Manager
17

18
19

20

21
     4814-1260-7676, v. 6
22

23

24

25

     KRAPAS DECLARATION IN SUPPORT OF
                                                                            Tupper Mack Wells PLLC
     DEFENDANT-INTERVENORS ASSOCIATIONS’
                                                                           2025 First Avenue, Suite 1100
     RESPONSE TO WASHINGTON MOTION FOR                    6
                                                                               Seattle, Washington 98121
     SUMMARY JUDGMENT AND CROSS-MOTION
                                                                    T EL 206.493.2300 F AX 206.493.2310
     Case No. 2:19-cv-00884-RAJ
